EXHIBIT 10.1


REAL ESTATE PURCHASE AGREEMENT


AND ESCROW INSTRUCTIONS


THIS REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of this 20th day of June, 2016 (the “Effective Date”), by and
between 6700 N. ROCHESTER, LLC, a Michigan limited liability company (“Seller”);
GAHC4 ROCHESTER HILLS MI MOB, LLC, a Delaware limited liability company
(“Buyer”); and CHICAGO TITLE INSURANCE COMPANY (“Escrow Agent”).




RECITALS


I.     Seller owns the Property (as hereinafter defined).


II.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property (as hereinafter defined) on the terms and conditions
contained in this Agreement.




AGREEMENT


NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:




ARTICLE 1
SALE OF PROPERTY


1.1        Property To Be Sold. Subject to the terms and provisions hereof,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon
the terms and conditions of this Agreement:


1.1.1    Fee simple title to all of the land described and/or shown on
Exhibit “A” attached hereto, together with all privileges, rights, easements and
appurtenances belonging to such land, including without limitation, all right,
title and interest of Seller (if any, and only to the extent of Seller’s
interest) in and to any streets, alleys, passages, and other rights-of-way or
appurtenances included in, adjacent to or used in connection with such land and
all right, title and interest (if any) of Seller in all mineral and development
rights appurtenant to such land (collectively, the “Land”);


1.1.2    Fee simple title to all buildings, structures and other improvements
and all fixtures, systems and facilities located on the Land (the
“Improvements”, and collectively with the Land, the “Real Property”);


1.1.3    All leases, including all amendments thereto (collectively, the “Tenant
Leases”), with all persons leasing the Real Property or any part thereof (each,
a “Tenant, and collectively, the “Tenants”), all of which as of the Effective
Date are reflected on Exhibit “B”


1

--------------------------------------------------------------------------------




attached hereto, and any entered into in accordance with the terms hereof prior
to Closing, together with all security deposits, other deposits held in
connection with the Tenant Leases, and all of Seller’s right, title and interest
in and to all guarantees, letters of credit and other similar credit
enhancements providing additional security for such Tenant Leases;


1.1.4    Seller’s right, title and interest in and to: (i) the tangible personal
property owned by Seller located on and/or used exclusively in connection with
the Real Property to be identified and specifically listed as an exhibit in the
Bill of Sale (as defined in Section 5.6.2) (collectively, the “Tangible Personal
Property”); plans and specifications, architectural and/or engineering drawings;
(the “Intangible Personal Property”, and collectively with the Tangible Personal
Property, the “Personal Property”);


1.1.5    Any and all warranties and guaranties relating to the Improvements
(collectively, the “Warranties”);


1.1.6    All use, occupancy, building and operating licenses, permits,
approvals, and development rights relating to the Property (collectively, the
“Permits”);


1.1.7    All service contracts relating to the operation of the Property as of
the Effective Date or entered into in accordance with this Agreement prior to
Closing (collectively, the “Contracts”) which Buyer elects to assume and
expressly excluding any Contracts that Buyer does not elect to assume pursuant
to Section 3.4;


1.1.8    The Real Property, Personal Property, Warranties, Permits, Contracts
and other property described in this Section 1.1 are hereinafter sometimes
referred to collectively as the “Property”.


1.2        Purchase and Sale. Buyer agrees to purchase from Seller, and Seller
agrees to sell to Buyer, all of Seller’s right, title and interest in and to the
Property, on the terms and conditions set forth in this Agreement.


1.3        Purchase Price. The purchase price for the Property shall be Eight
Million Three Hundred Thousand and No/100 Dollars ($8,300,000.00) (the “Purchase
Price”). The Purchase Price shall be paid to Seller by Buyer on the Closing Date
(as defined below), plus or minus all adjustments or credits as set forth
herein, by wire transfer of immediately available federal funds.


1.4        Deposit And Escrow.


1.4.1    Within three (3) Business Days after the Effective Date, Buyer shall
deliver to Escrow Agent at the following address: 2828 Routh Street, Suite 800,
Dallas, Texas 75201, Attn: Shannon Bright, Telephone: (214) 965-1719, E-mail:
brights@CTT.com, a deposit in the amount of One Hundred Fifty Thousand and
No/100 Dollars ($150,000.00) (together with any interest thereon, the “Initial
Deposit”). Promptly after the expiration of the Due Diligence Period (as defined
in Section 3.2), provided that this Agreement has not then been terminated,
Buyer shall deliver to Escrow Agent, an additional non-refundable (except as
otherwise set forth herein) deposit of One Hundred Fifty Thousand and No/100
Dollars ($150,000.00) (together




2

--------------------------------------------------------------------------------




with any interest thereon, the “Additional Deposit”, and together with the
Initial Deposit, the “Deposit”). The Deposit shall be held in an insured,
interest-bearing account with interest accruing for the benefit of Buyer. The
Escrow Agent may conclusively rely upon and act in accordance with any
certificate, instructions, notice, letter, e-mail, facsimile, or other written
instrument believed to be genuine and signed or communicated by the proper party
or parties.


1.4.2    The Deposit shall be applied to the Purchase Price if the Closing (as
defined below) occurs. Upon delivery of Buyer’s Approval Notice (as defined
below), the Deposit shall become non-refundable and fully earned by Seller,
except in the event of (i) Seller’s uncured breach or default, or otherwise
expressly provided under this Agreement; or (ii) despite Buyer’s best efforts,
final approval to Buyer’s assumption of the Loan (as defined in Section 1.6,
infra) is not obtained on or prior to expiration of the Loan Assumption Approval
Period, as set forth and defined in Section 1.6, infra. In the event Buyer shall
elect to terminate or shall be deemed to have terminated this Agreement during
the Due Diligence Period (as defined below), or as otherwise provided in this
Agreement, the Deposit (and any interest accrued thereon) shall be returned to
Buyer as provided in Section 3.6.


1.4.3    Independent Contract Consideration. One Hundred and NO/100s Dollars
($100.00) of the Deposit will be non-refundable to Buyer and shall be
immediately distributed to Seller as independent consideration for Seller
entering into this Agreement. Such independent consideration is fully earned by
Seller, is non-refundable under any circumstances, but will be applied to the
Purchase Price at Closing.


1.5        Closing Date. The closing (“Closing”) means the date Escrow Agent
confirms that all conditions to closing and insuring title as of such date have
been satisfied and each party has authorized closing and disbursement and Escrow
Agent disburses funds and insures title in favor of Buyer. Subject to the Loan
Assumption Approval Period (as defined in Section 1.6, infra) and the other
terms and conditions of this Agreement, the Closing shall take place through an
escrow with Escrow Agent no later than fourteen (14) days after the expiration
of the Due Diligence Period, or, if applicable, no later than fourteen (14) days
after expiration of the Loan Assumption Approval Period the “Closing Date”).


1.6        Assumption of Existing Loan. At Closing and subject to the terms and
conditions of this Agreement, Buyer shall assume (the “Loan Assumption”) that
certain loan evidenced by a note having an outstanding principal balance of
approximately Four Million Three Hundred Three Thousand Two Hundred Forty Four
and 49/100 Dollars ($4,303,244.49) as of the Effective Date (the “Loan”),
secured by the Property and originally made by American National Insurance Co.
(the “Existing Lender”). The Loan is evidenced and/or secured by a number of
documents, which are hereinafter collectively referred to as the “Loan
Documents” and listed on Schedule 4.1.22 attached hereto and incorporated by
reference. The Existing Lender’s consent and approval is required before Buyer
will be permitted to assume the Loan. Buyer shall promptly pay all costs, fees
and expenses of Existing Lender in connection with attempting to obtain Existing
Lender’s approval of the assumption of the Loan, including any fees and deposits
required by the Loan Documents (collectively, the “Loan Assumption Related
Fees”). Seller shall be responsible for the fees of Seller’s counsel in
connection with the Loan Assumption, and Buyer shall be responsible for the fees
of Buyer’s counsel in connection with the Loan Assumption. In connection with
such approval, the parties shall


3

--------------------------------------------------------------------------------




diligently, promptly and in good faith attempt to obtain such approval and both
parties will supply the information reasonably requested by Existing Lender with
respect to such approval. Seller represents that it has submitted a request to
the Existing Lender to forward a loan application package to Buyer. Upon the
Effective Date, Buyer shall endeavor to submit a loan application and remit any
fees associated with such application within the latter of five (5) Business
Days following (a) receipt of such loan application package from the Existing
Lender, or (b) the Effective Date.


The Loan Assumption shall be a condition precedent to this Agreement and shall
not be waivable. The Loan Assumption consent and approval must be full and final
to be deemed a satisfied condition. In the event that on or prior to expiration
of the Due Diligence Period (as defined below) Buyer delivers its Approval
Notice (as defined in Section 3.5, infra) and the Additional Deposit, and if the
Existing Lender has not issued its full and final consent and approval to
assumption of the Loan by Buyer, then the Closing Date shall be extended day for
day, for a period not to exceed sixty (60) days, for the sole purpose of Buyer’s
efforts to obtain full and final approval of the Lender to Buyer’s assumption of
the Loan (said day for day period being the “Loan Assumption Approval Period”).
For purposes of this Section 1.6 and this Agreement, the full and final approval
of the Loan Assumption shall require (i) Buyer’s approval, in its sole
discretion, of all Loan Assumption documents and Loan Documents; and (ii) the
release and discharge of all liabilities and obligations of Seller and its
guarantors, except for (and only to the extent expressly provided by the terms
of the Loan) Seller’s indemnity obligations pursuant to the Loan for liabilities
incurred during Seller’s period of ownership of the Property that expressly
survive the Loan Assumption, pursuant to and expressly in accordance with the
Loan. The full and final approval of the Lender to the Loan Assumption shall be
without any cost, charge, assessment or fee whatsoever to Seller. In the event
that Buyer shall fail, despite Buyer’s best efforts, to obtain the Lender’s full
and final approval of Buyer’s assumption of the Loan, on or prior to the
sixtieth (60th) day of the Loan Assumption Approval Period, then this Agreement
shall automatically terminate, the Deposit and Additional Deposit shall be
refunded to Buyer, and neither Seller nor Buyer shall have any further rights
and obligations pursuant to this Agreement, except those covenants that
expressly survive termination.


ARTICLE 2
TITLE AND SURVEY


2.1        Title and Survey. Buyer shall, at Seller’s sole cost and expense,
obtain a preliminary title report or commitment for the Real Property (the
“Preliminary Report”) from Escrow Agent (referred to herein in such capacity as
the “Title Company”), together with legible copies of all recorded encumbrances
and exceptions to title. Buyer may, in its sole and absolute discretion, at
Buyer’s sole cost and expense, (i) conduct UCC searches covering Seller and the
Property (the “UCC Searches”), and (ii) order an update to the existing survey
of the Real Property by a licensed surveyor or registered professional engineer
(the “Survey”).


2.2        Required Title Condition. Title to the Property shall be conveyed to
Buyer subject only to the following matters: (i) current, non-delinquent real
estate taxes and assessments; (ii) the matters set forth in the Preliminary
Report and permitted by Buyer, in Buyer’s sole and absolute discretion, as part
of the Title Policy (as defined below); and (iii) any






4

--------------------------------------------------------------------------------




other matters approved or deemed approved by Buyer (collectively, the “Required
Title Condition”). Notwithstanding the foregoing, Buyer shall permit as part of
the Title Policy and Required Title Condition (a) rights of tenants under
applicable and disclosed written leases; (b) zoning ordinances and other
applicable laws and regulations; and (c) the state of facts that an accurate
survey would disclose (together with other matters approved or deemed approved
by Buyer, the “Permitted Exceptions”). Buyer shall notify Seller in writing no
later than ten (10) days following receipt of the Title Commitment, of any
matter shown on the Title Commitment (other than the Permitted Exceptions
detailed above) or Survey which is not acceptable to Buyer (each a “Title
Defect”) (such notice referred to herein as “Buyer’s Title Defect Notice”).
Within five (5) days of Seller’s receipt of Buyer’s Title Defect Notice, Seller
shall respond to Buyer in writing indicating what, if any action, Seller shall
take with respect to any Title Defect (“Seller’s Title Defect Response”), and to
the extent Seller has elected to cure any Title Defect, Seller shall have until
the Closing Date to have such matters removed from the Title Commitment or to
correct such Title Defects and cause the Title Commitment to be revised and
reissued without such items or to have the Title Insurer commit to insure
against loss or damage that may be occasioned by such matters or Title Defects
without additional cost to Buyer. Within three (3) Business Days of Buyer’s
receipt of Seller’s Title Defect Response, Buyer shall notify Seller whether the
corrective action for any Title Defect as described in Seller’s Title Defect
Response is not satisfactory. If Buyer objects to Seller’s proposed inaction or
corrective action, then Buyer shall so state in its notification to Seller, and
Buyer shall elect to either (i) terminate this Agreement (and the Deposit shall
be returned to Buyer), or (ii) accept Seller’s proposed corrective action and
waive all rights to further object to such Title Defects subject to Seller
completing the stated corrective action, and all other Title Defects as set
forth in Buyer’s Title Defect Notice shall be deemed Permitted Exceptions. To
the extent Seller has elected to address any Title Defects, in the event Seller
fails to have such matters removed or corrected, or in the alternative, to
obtain the revised Title Commitment specified above within the specified time,
then Buyer may, upon notice to Seller either (i) terminate this Agreement (and
the Deposit shall be returned to Buyer) or (ii) accept title (and/or any matters
shown on the any survey conducted) as it then exists. Failure of Buyer to reply
to Seller’s Title Defect Response, shall be deemed to be an election of Buyer to
terminate the Agreement and the Deposit shall be returned to Buyer.
Notwithstanding anything contained in this Section 2.2 to the contrary and with
the exception of the Loan and any and all associated costs and fees (which is to
be assumed by Buyer), Seller shall be obligated, at its sole cost and expense,
to satisfy, or otherwise insure or bond over, at or prior to Closing, all tax
liens, judgments, mechanics’ liens and/or other liens in a fixed sum caused by
Seller.


ARTICLE 3
INSPECTION AND DUE DILIGENCE PERIOD


3.1        Access. From and after the Effective Date through the Closing, (i)
Buyer, personally or through its authorized agent or representatives, shall be
entitled, upon reasonable advance notice to Seller and subject to all applicable
law and regulation including, but not limited to, HIPAA regulations, compliance
with all reasonable requirements and procedures of Seller including, and further
subject to all rights of tenants to quiet and uninterrupted possession, to enter
upon the Property during normal business hours and shall have the right to make
such investigations, including appraisals, tenant interviews, interviews of
government officials, engineering studies, soil tests, environmental studies and
underwriting




5

--------------------------------------------------------------------------------




analyses, as Buyer deems necessary or advisable, and (ii) Seller shall, at
Seller’s expense, turn on, run, and maintain, without any interruption in
service, electrical power and all utilities to the Property (including, without
limitation, plumbing, heating and air conditioning systems) to facilitate
Buyer’s testing and investigations thereof; provided, in all events, any such
entry shall not cause any disruption in the operations of the Property, or of
the tenants on the Property. Buyer shall have the right, at Buyer’s sole cost
and expense, to conduct a Phase I environmental site assessment. If recommended,
a Phase II environmental site assessment (including soils borings, soil sampling
and, if relevant, ground water testing, and invasive sampling of building
materials with respect to the Property), may only be conducted upon the express
written approval of Seller, which approval may be withheld by Seller, in
Seller’s sole discretion. In the event Buyer wishes to perform a Phase II
environmental site assessment, Buyer shall notify Seller in writing and provide
Seller with a copy of the Phase I request and the applicable recommendation for
a Phase II environmental assessment. A baseline environmental assessment (“BEA”)
shall not be conducted prior to Closing. Buyer shall indemnify, defend and hold
Seller harmless from and against any damages, claims or losses (including
reasonable attorneys’ fees) for injury to person or damage to property arising
from Buyer’s (or its agents or contractors) entry onto the Property, and shall
repair any damage to any property to substantially its prior condition caused by
Buyer’s tests or entry on the Property, which obligations shall survive Closing,
or the earlier termination of this Agreement. Buyer shall not be obligated to
indemnify, defend or hold Seller harmless for damages or claims arising solely
from the discovery of pre-existing conditions at the Property. Prior to entering
onto any portion of the Property in conjunction with Buyer inspections Buyer
shall maintain or cause to be maintained in force a policy or policies of
insurance written by one or more responsible insurance carriers licensed to do
business in the State of Michigan with an A.M. Best & Company rating of A:XI or
better insuring against liability for injury to and/or death of any/or damage to
property of any person or persons in connection with the inspection, studies or
investigations to be performed by Buyer pursuant to this Agreement, with
liability limits of not less than $1,000,000 for personal injury or death and
damage to property per occurrence and $2,000,000 in the aggregate. Such
insurance shall be primary insurance and shall name the Seller as an additional
insured. Buyer, by no later than three (3) days following the Effective Date of
this Agreement shall deliver to the Seller a certificate of insurance evidencing
the existence in force of such policy or policies of insurance and further
evidencing a waiver of subrogation in favor of the Seller. Such certificate will
provide that such insurance will not be canceled or materially amended unless
thirty (30) days prior written notice of such cancellation or amendment is given
to the Sellers.     




Furthermore, Buyer shall cause each contractor, agent, or other person or entity
with which it contracts for the inspections, studies and investigations, to
maintain insurance in commercially reasonable amounts and coverages and
indemnities with respect to injuries, damages and casualties, arising out of or
from such activity. Each insurance policy shall name Seller as an additional
insured and provide that such policy shall not be cancelable without at least
thirty (30) days prior written notice to Seller. Upon the request of Seller,
Buyer, shall provide copies of the policies or certificates of insurance for
review.


3.2        Due Diligence Period. Buyer shall have from the Effective Date until
the date that is thirty (30) days after the Effective Date (the “Due Diligence
Period”) to physically inspect the Property, review the economic data, conduct
appraisals, perform




6

--------------------------------------------------------------------------------




examinations of the physical condition of the Improvements, conduct
environmental inspections of the Property, as permitted in Section 3.1, supra,
and to otherwise conduct such due diligence review of the Property and all of
the items to be furnished by Seller to Buyer pursuant to Section 3.3, infra, and
all records and other materials related thereto as Buyer deems appropriate.


3.3        Items Provided by Seller. Buyer acknowledges receipt prior to the
Effective Date of Seller’s delivery to Buyer of copies of all of the information
set forth on Exhibit “C” and the Loan Documents (collectively, the “Property
Information”).


3.4        Property Contracts. Buyer shall not be required to assume any
Contract of Seller at Closing. Effective as of the Closing Date, Seller, at
Seller’s sole cost and expense, shall terminate any Contracts that Buyer does
not elect to assume, in Buyer’s sole and absolute discretion, by written
notification to Seller prior to the expiration of the Due Diligence Period.
Notwithstanding anything to the contrary contained herein, Seller shall
terminate, at Seller’s sole cost and expense, any and all management agreements
affecting the Property effective on or before the Closing Date.


3.5        Buyer’s Possible Early Termination. Buyer shall have the right to
approve or disapprove, in Buyer’s sole and absolute discretion, the Property,
the Property Information, or any other matter whatsoever regarding the Property.
At any time prior to or on the expiration of the Due Diligence Period, Buyer may
provide written notice to Seller disapproving the Property for purposes of this
Article 3 (a “Disapproval Notice”). Unless Buyer provides Seller with a written
notice of its approval of the Property (an “Approval Notice”) prior to or on the
expiration of the Due Diligence Period, this Agreement shall automatically
terminate and the provisions of Section 3.6 shall apply. Upon Buyer’s delivery
of the Approval Notice, Buyer shall be deemed to have approved all matters
related to the condition of the Property barring any material adverse changes to
the physical condition of the Property or to the Leases or Loan prior to
Closing. Except in the event of failure of the Loan Assumption Condition, or in
the event of Seller’s default, or as may be otherwise expressly provided in this
Agreement, the Deposit and Additional Deposit shall become non-refundable to
Buyer.


3.6        Consequences of Buyer’s Early Termination. Unless Buyer provides an
Approval Notice to Seller pursuant to Section 3.5, supra, this Agreement shall
immediately terminate upon the expiration of the Due Diligence Period. If Buyer
provides a Disapproval Notice to Seller pursuant to Section 3.5, supra, this
Agreement shall immediately terminate upon the giving of such notice. In the
event of either of the foregoing, the parties shall be released from all further
obligations under this Agreement (except with respect to any provisions that by
their terms survive a termination of this Agreement); provided, however, that if
Seller is in default hereunder at the time of such termination, Section 6.2,
infra, shall additionally apply. Escrow Agent shall pay the entire Deposit to
Buyer not later than one (1) Business Day following termination of this
Agreement. No notice to Escrow Agent from Seller shall be required for the
release of the Deposit to Buyer by Escrow Agent under this Section 3.6, and the
Deposit shall be released and delivered to Buyer upon Escrow Agent’s receipt of
Buyer’s confirmation of termination of the Agreement pursuant to this Article 3,
despite any objection or potential objection by Seller.






7

--------------------------------------------------------------------------------




ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS


4.1        Seller’s Representations. Seller warrants and represents to Buyer as
follows:
4.1.1    Seller is a limited liability company validly formed and qualified to
do business in the State of Michigan. Seller has full power and authority to
enter into this Agreement, to perform this Agreement, and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Seller have been duly
and validly authorized by all necessary action on the part of Seller, and all
required consents and approvals have been duly obtained and will not result in a
breach of any of the terms or provisions of, or constitute a default under any
indenture, agreement or instrument to which Seller is a party. This Agreement is
a legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally.


4.1.2    Seller owns fee simple title to the interests in real property
described in Section 1.1.1 above. There are no outstanding rights of first
refusal, rights of reverter, or options to purchase relating to the Property or
any interest therein, other than those certain rights of first offer and first
refusal (the “ROFR/ROFO Rights”) in favor of William Beaumont Hospital, a
Michigan non-profit corporation (“Hospital”) as set forth in that certain
Declaration of Restrictive Covenants dated on or about September 28, 2006 and
recorded in the land records of Oakland County, Michigan, which rights have been
declined and waived by the Hospital. There are no unrecorded or undisclosed
leases or licenses to use the Property. Subject to the Tenant Leases, Seller has
enjoyed the continuous and uninterrupted quiet possession, use and operation of
the Property, without material complaint or objection by any person.


4.1.3    Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).


4.1.4    Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.


4.1.5    No authorization, consent or approval of any governmental authority
(including, without limitation, courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.




8

--------------------------------------------------------------------------------




4.1.6    There are no actions, suits or proceedings pending, or, to the best of
Seller’s knowledge, threatened against (i) the Property or any portion thereof,
or (ii) Seller.


4.1.7    Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.


4.1.8    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organizational certificate and/or
partnership or operating agreement of Seller or (b) any law or any order, writ,
injunction or decree of any court or governmental authority, or (ii) results in
the creation or imposition of any lien, charge or encumbrance upon its property
pursuant to any such agreement or instrument.


4.1.9    Seller has not entered into any material commitments or agreements with
any governmental authorities or agencies affecting the Property.


4.1.10    There are no pending or, to the best of Seller’s knowledge, threatened
condemnation proceedings relating to the Property.


4.1.11    Seller has delivered or made available to Buyer true and complete
copies of the Tenant Leases. The list of Tenant Leases set forth on Exhibit “B”
attached hereto is true, correct and complete. Each of the Tenant Leases is in
full force and effect. Seller is “landlord” or “lessor” under the Tenant Leases
and is entitled to assign to Buyer, without the consent of any party (except for
the Existing Lender, as may be required in conjunction with the Loan
Assumption), the Tenant Leases. Neither Seller nor any Tenant is in default
under its respective Tenant Lease, and there exists no condition or circumstance
or written notice of any condition or circumstance which, with the passage of
time, would constitute a default under any of the Tenant Leases by any party. No
tenant has asserted any claim of offset or other defense in respect of its or
Seller’s obligations under its respective Tenant Lease. No tenant has (i) filed
for bankruptcy or taken any similar debtor-protection measure, (ii) defaulted
under its Tenant Lease, (iii) discontinued operations at the Property or (iv)
given notice of its intention to do any of the foregoing.


4.1.12    Seller has delivered or made available to Buyer true and complete
copies of all Contracts. Seller has not, within the last year, received any
written notice of any default under any Contract that has not been cured or
waived.


4.1.13    There are no tenant improvement allowances, non-monetary tenant
improvement obligations of Landlord, leasing commissions and/or rent concessions
with respect to the current term of any Tenant Lease.


4.1.14    Seller has not received any written notice from, and, to the best of
Seller’s knowledge, there are no grounds for, any association, declarant or
easement holder requiring the


9

--------------------------------------------------------------------------------




correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any other restrictions or covenants recorded against
the Property. Seller is not in default under any such document, nor, to the best
of Seller’s knowledge, is any other party subject to any such document.


4.1.15    Seller has not received any written notice from any governmental
agency requiring the correction of any condition with respect to the Property,
or any part thereof, by reason of a violation of any applicable federal, state,
county or municipal law, code, rule or regulation.


4.1.16    To the best of Seller’s knowledge, the Property is properly zoned for
its current use. Seller has not received any written notice of an intention to
revoke any certificate of occupancy, license, or permit issued in connection
with the Property.


4.1.17    Seller has received no written notice that the Property or any portion
thereof is in violation of any environmental laws, ordinances, statutes, codes,
rules or regulations applicable to the Property.


4.1.18    There are no claims pending or unpaid bills which would result in the
creation of any lien on the Real Property for any improvements completed or in
progress, including, but not limited to, water, sewage, street paving,
electrical or power improvements. There are no delinquent bills or claims in
connection with any repair of the Real Property or other work or material
purchased in connection with the Property which will not be paid by or at the
Closing or placed in escrow pursuant to the provisions of this Agreement.


4.1.19    [Intentionally Omitted].


4.1.20    Seller shall immediately notify Buyer, in writing, of any event or
condition known to Seller which occurs prior to the Closing, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.


4.1.21    Seller is not affiliated with any of the Tenants, except the following
Tenants: Arturo Prada, M.D., P.C.; North Oakland Dermatology, P.C.; Paint Creek
Obstetrics and Gynecology, P.C.; and Richards and Richardson, P.C.


4.1.22    The Loan Documents: (i) are set forth on Schedule 4.1.22; (ii) true
and complete copies thereof have been provided to Buyer as part of the Property
Information; and (iii) have not been modified except as disclosed on Schedule
4.1.22. There has been no default by any party to the Loan Documents.


4.1.23    The foregoing representations and warranties of Seller shall be remade
as of the Closing Date, and Seller has not failed to disclose any fact to Buyer
necessary to make the statements herein or otherwise provided in connection with
the transactions contemplated hereunder not misleading and Seller has no
knowledge or information of any facts, circumstances, or conditions that are
inconsistent with the representations and warranties contained herein. Seller
shall promptly inform Buyer in writing if there occurs any (i) material adverse
change in the condition, financial or otherwise, of the Property, or the
operation thereof, at any time prior to the Closing Date or (ii) if any
information, document, agreement or other


10

--------------------------------------------------------------------------------




material delivered to Buyer is amended, superseded, modified or supplemented. As
used herein, “to Seller’s knowledge” shall be deemed to mean the knowledge of
Seller’s manager(s).


4.2        Pre-Closing Knowledge. If at any time after the execution of this
Agreement, Buyer becomes aware of any fact which makes a representation and
warranty of Seller contained in this Agreement become untrue in any material
adverse respect (“Materially Untrue”), Buyer shall promptly disclose such fact
in writing to Seller, which shall have five (5) days to cure any matter or
matters that may be making any such representation or warranty Materially Untrue
and if necessary the Closing shall be postponed until said party has cured such
matter or matters. Provided that (i) Seller has taken no willful act which is
not permitted under this Agreement to cause the representation to become
Materially Untrue, and (ii) the matter(s) causing such representation to be
Materially Untrue have not been so cured, then Seller shall not be in default
under this Agreement and the sole remedy of Buyer shall be to either (a)
terminate this Agreement by written notice within two (2) Business Days after
the expiration of the cure period or any extension thereof, if such breach has
not been cured, or (b) elect to proceed to Closing, in which case Buyer shall be
deemed to have waived its rights with respect to any such breach of
representation or warranty. Absent any notice to the contrary, Buyer shall
conclusively be deemed to have elected to proceed under clause (a) above. If
Buyer elects to terminate this Agreement, then neither party shall have any
further rights or obligations under this Agreement except for those that
expressly survive Closing. Buyer shall be prohibited from making any claims
against Seller after the Closing with respect to any breaches of Seller’s
representations and warranties as to which Buyer had knowledge prior to the
Closing.


4.3        Survivability of Seller’s Representations, Warranties and Covenants.
The representations, warranties and covenants of Seller set forth in this
Agreement are remade as of the Closing Date and shall not be deemed to be merged
into or waived by the instruments at Closing and shall survive after the Closing
Date for a period of nine (9) months (the “Seller’s Representation, Warranty and
Covenant Survival Period”).


4.4        Buyer’s Representations. Buyer makes the following representations
and warranties to Seller that, to the best of Buyer’s knowledge:


4.4.1    Buyer is a duly formed and validly existing limited liability company
in good standing under the laws of the State of Delaware.


4.4.2    Buyer has full right, power and authority and is duly authorized to
enter into this Agreement and, as of the Closing Date, to perform each of these
covenants to be performed by Buyer hereunder and to execute and deliver and to
perform its obligations under all documents required to be executed and
delivered by it pursuant to this Agreement and this Agreement constitutes the
valid and legally binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.


4.4.3    The execution, delivery, and performance of this Agreement by Buyer and
the consummation of the transactions contemplated hereby will not (a) violate
any judgment, order or decree of any court applicable to Buyer; or
(b) constitute a default pursuant to any commitment, contract or agreement to
which Buyer is a party or is bound; or (c) violate any of its organizational
documents.


11

--------------------------------------------------------------------------------




4.4.4    Buyer has obtained all consents necessary to the execution, delivery
and performance of this Agreement by Buyer and consummation of the transactions
contemplated herein.


4.4.5    There is no suit or proceeding pending or, to the knowledge of Buyer,
threatened in writing, in any court or other governmental instrumentality, which
would affect Buyer’s ability to acquire the Property.


4.4.6    Neither Buyer nor, to Buyer’s knowledge, any direct or indirect owner
of Buyer is (a) identified on the OFAC List (as defined in Section 4.1.4,
infra), or (b) a person with whom a citizen of the United States is prohibited
to engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, rule, regulation or Executive Order of the
President of the United States.


4.5        Survivability of Buyer’s Representations, Warranties and Covenants.
The representations, warranties and covenants of Buyer set forth in this
Agreement are remade as of the Closing Date and shall not be deemed to be merged
into or waived by the instruments of Closing and shall survive after the Closing
Date.


4.6        Property Conveyed “As Is”. Subject to Seller’s representations and
warranties expressly set forth herein and acknowledging Buyer’s opportunity to
inspect the Property, Buyer agrees to purchase the Property “AS IS”, “WHERE IS”,
with all faults and conditions thereon. Any written or oral information,
reports, statements, documents or records concerning the Property, whether set
forth in the Documents or otherwise (“Disclosures”) prepared by parties other
than Seller its agents or employees shall not be representations or warranties,
unless specifically set forth in this Article 4. In purchasing the Property or
taking other action hereunder, Buyer has not and shall not rely on any such
Disclosures, but rather, Buyer shall rely only on Buyer’s own inspection of the
Property. Buyer acknowledges that, except for the limited Seller
representations, warranties and covenants expressly set forth in this Agreement,
the Purchase Price reflects and takes into account that the Property is being
sold “as is”.


4.7        No Additional Representations. Buyer acknowledges and agrees that
except as expressly set forth in this Agreement, Seller has not made, does not
make and specifically disclaims any representations, warranties, promises,
covenants, agreements or guaranties of any kind or character whatsoever, whether
express or implied, oral or written, past, present or future, of, as to,
concerning or with respect to the Property.


4.8        Buyer’s Release of Seller. Buyer represents to Seller that Buyer has
conducted, or will conduct prior to Closing, such investigations of the Property
as Buyer deems necessary or desirable to satisfy itself as to any matter
relating to the Property, and will rely upon same and not upon any information
provided by or on behalf of Seller, Seller’s agents, employees or third parties
representing or purporting to represent Seller with respect thereto except such
representations as are specifically set forth herein. Upon Closing, Buyer shall
assume the risk that adverse matters regarding the Property may not have been
revealed by Buyer’s investigations, and Buyer shall be deemed to waive and
release Seller and Seller’s agents and affiliates from and against any and all
claims, demands, causes of action, losses,




12

--------------------------------------------------------------------------------




damages, liabilities, costs and expenses (including reasonable attorneys’ fees)
of any and every kind or character, known or unknown, by reason of or arising
out of the Property, except for those that expressly survive this Agreement or
which cannot be waived as a matter of law. Buyer acknowledges that the foregoing
release includes claims of which Buyer is presently unaware and may be
unanticipated and unsuspected.


4.9        Survival of Buyer’s Release. The provisions of Section 4.8, supra,
shall survive the Closing. Buyer and Seller acknowledge and agree that the
foregoing disclaimers, indemnifications and other agreements set forth herein
are an integral part of this Agreement and the decision of each of Buyer and
Seller to enter into this Agreement with regard to the sale and acquisition of
the Property to Buyer for the Purchase Price.


4.10        Seller Covenants Prior to Closing.


4.10.1    Leasing Activities. From and after the Effective Date but prior to the
expiration of the Due Diligence Period, Seller shall provide notice to Buyer of
entry into any lease affecting the Property or modification or amendment
thereto. Following the expiration of the Due Diligence Period and Buyer’s
receipt of approval of the Loan Assumption, Seller shall not enter into any
lease affecting the Property or any modification or amendment thereto, consent
to any sublease under a lease, in each case, without the prior written consent
of Buyer, which may be given or withheld in Buyer’s reasonable discretion.
Seller shall copy Buyer on any and all correspondence received from or sent to
Tenants regarding the Tenant Leases.


4.10.2    Property Contracts. From and after the Effective Date but prior to the
expiration of the Due Diligence Period, Seller shall provide notice to Buyer of
entry into any new service contracts for the Property or modifications, renewals
or terminations of any existing Contracts. Following the expiration of the Due
Diligence Period and Buyer’s receipt of approval of the Loan Assumption, Seller
shall not enter into any new service contracts for the Property or
modifications, renewals or terminations of any existing Contracts, without the
written consent of Buyer, which consent may be given or withheld in Buyer’s sole
and absolute discretion.


4.10.3    Conducting Business. At all times prior to Closing, Seller shall
continue to (i) conduct business with respect to the Property in the same manner
in which said business has been heretofore conducted and (ii) insure the
Property substantially as it is currently insured and in any event in
commercially reasonable amounts and in accordance with the requirements any
mortgage or deed of trust affecting the Property.


4.10.4    Encumbrances. At all times prior to Closing, Seller shall not sell,
mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose of all
or any part of the Property or any interest therein without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole and absolute
discretion; and Seller shall not consent to, approve or otherwise take any
action with respect to zoning or any other governmental rules or regulations
presently applicable to all or any part of the Property.


4.10.5    Monthly Operating Statements. Seller shall provide Buyer with a copy
of the monthly operating statement for the operation of the Property on or
before the day which is ten (10) days after the end of each month, commencing
with the month during which the






13

--------------------------------------------------------------------------------




Effective Date occurs and continuing for each full calendar month thereafter
until the Closing Date.


4.10.6    Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed
that prior to Closing, Seller will have the right to contest any of the same.


4.10.7    Continued Performance. Seller will not take or cause to be taken any
action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be untrue as of the
Closing Date. Further, Seller shall immediately notify Buyer, in writing, of any
event or condition known to Seller that occurs prior to Closing and causes a
change in the facts relating to, or the accuracy of, any of the representations
or warranties of Seller contained in this Agreement.


4.10.8    Estoppels. Seller shall use commercially reasonable efforts to obtain
the Tenant Estoppels described in Section 5.4.2, infra, the estoppels described
in Section 5.4.3, infra, and the waiver described in Section 5.4.7, infra.


4.10.9    Cooperation with S-X 3-14 Audit. The Seller acknowledges that it is
Buyer’s intention that the ultimate acquirer of the Property will be affiliated
with a publicly registered company (“Registered Company”).  The Seller
acknowledges that it has been advised that if such acquirer is affiliated with a
Registered Company, such Registered Company (and such acquirer) are required to
make certain filings with the Securities and Exchange Commission (the “SEC
Filings”) that relate to the most recent pre-acquisition fiscal year (the
“Fiscal Year”) and the current fiscal year through the date of acquisition (the
“Stub Period”) for the Property. To assist Buyer and Registered Company in
preparing the SEC Filings, the Seller covenants and agrees no later than ten
(10) Business Days after the Effective Date (and at no cost to Seller), and
without any express or implied representation or warranty of Seller to Buyer,
Seller shall provide Buyer and the Registered Company with the following
information (to the extent such items are not duplicative of items contained in
the Property Information and are existing and in the Seller’s possession): (i)
access to bank statements for the Fiscal Year and Stub Period; (ii) rent roll as
of the end of the Fiscal Year and Stub Period; (iii) operating statements for
the Fiscal Year and Stub Period; (iv) access to the general ledger for the
Fiscal Year and Stub Period; (v) cash receipts schedule for each month in the
Fiscal Year and Stub Period; (vi) access to invoice for expenses and capital
improvements in the Fiscal Year and Stub Period; (vii) accounts payable ledger
and accrued expense reconciliations; (viii) check register for the 3-months
following the Fiscal Year and Stub Period; (ix) all leases and 5-year lease
schedules; (x) copies of all insurance documentation for the Fiscal Year and
Stub Period; and (xi) copies of accounts receivable aging as of the end of the
Fiscal Year and Stub Period along with an explanation for all accounts over
thirty (30) days past due as of the end of the Fiscal Year and Stub Period. In
addition, no later than five (5) Business Days prior to the Closing Date, Seller
shall provide to Buyer: (1) a signed representation letter in the form attached
hereto as Exhibit “G”; (2) a signed audit request letter in the form attached
hereto as Exhibit “H”; and (3) a signed audit response letter from Seller’s
attorney in the form attached hereto as Exhibit “I”.




14

--------------------------------------------------------------------------------




Seller also agrees to reasonably cooperate with Buyer to obtain a comfort
letter, as may be required by Buyer.


4.10.10    Loan. At all times prior to Closing, Seller shall comply in all
material respects with the terms of the Loan Documents. Seller shall not amend
the Loan Documents and/or enter into any new documents relating in any way to
the Loan, in each case, without the prior approval of Buyer, which may be
withheld in Buyer’s reasonable discretion. Seller shall copy Buyer on any and
all correspondence received or sent with respect to the Loan.


4.11        Indemnifications.


4.11.1    Seller’s Indemnity. In addition to any other applicable rights under
this Agreement, Seller agrees to indemnify, defend and hold Buyer and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Buyer’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Buyer’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) liabilities for personal injury or property
damage accruing prior to Closing, (ii) any breach or nonperformance by Seller of
any provision or covenant contained in this Agreement or in any certificate or
other instrument or document furnished (or to be furnished) by Seller with
respect to the transactions contemplated hereunder, (iii) any liability arising
because of a breach of lease, breach of contract or other matter related to the
Property (including without limitation the Loan Documents) which occurred or
arose or is alleged to have occurred or arisen prior to Closing, to the extent
not due to Buyer’s acts or omissions, or (iv) the breach of any representation
or warranty of Seller contained in this Agreement. The indemnities set forth in
subparts (i) and (iii) of this Section 4.11.1 shall survive Closing until the
expiration of any applicable statute of limitations period. The indemnities set
forth in subparts (ii) and (iv) of this Section 4.11.1 shall survive until
expiration of the Seller’s Representation, Warranty and Covenant Period, as
defined in Article 4, Section 4.3, supra. Provided, however, that the
indemnities set forth in this Section 4.11.1 shall not apply to the extent of
any item that by this Agreement specifically becomes the obligation of Buyer
after the Closing pursuant to the terms and conditions of this Agreement.


4.11.2    Buyer’s Indemnity. In addition to any other applicable rights under
this Agreement, Buyer agrees to indemnify, defend and hold Seller and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Seller’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Seller’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) the ownership, maintenance, or operation of the
Property and arising from events or conditions that occur entirely after the
Closing, (ii) any breach or nonperformance by Buyer of any provision or covenant
contained in this Agreement or in any certificate or other instrument or
document furnished (or to be furnished) by Buyer with respect to the
transactions contemplated hereunder, (iii) any liability arising because of a
breach of lease, breach of contract or other matter related to the Property
which occurred or is alleged to have occurred after Closing and which is not due
to actions taken by Seller, or (iv) the breach of any representation, warranty
or covenant of Buyer


15

--------------------------------------------------------------------------------




contained in this Agreement. The indemnities set forth in this Section 4.11.2
shall survive Closing without limitation. Provided, however, that the
indemnities set forth in this Section 4.11.2 shall not apply to the extent of
any item that specifically remains the obligation of Seller after the Closing
pursuant to the terms and conditions of this Agreement.


ARTICLE 5
CLOSING


5.1        Escrow Agent. The Closing shall occur through the Escrow opened at
the Escrow Agent. Escrow Agent is designated, authorized and instructed to act
as Escrow Agent pursuant to the terms of this Agreement.


5.2        Escrow Instructions; Opening of Escrow. This Agreement shall
constitute initial escrow instructions to Escrow Agent. The parties shall
execute any additional escrow instructions reasonably required by Escrow Agent
to consummate the transaction provided for herein; provided, however, such
additional escrow instructions shall not modify the provisions of this
Agreement, unless such instructions (i) clearly identify the specific provisions
being modified; (ii) state the modification in full; and (iii) are signed by
both parties. The parties shall open escrow by delivering a copy of this
Agreement executed by Buyer and Seller to Escrow Agent. Upon receipt of the
Agreement, Escrow Agent shall acknowledge the opening of escrow as described
below and its agreement to act as the Escrow Agent hereunder by: (1) executing
the Consent of Escrow Agent attached hereto; and (2) delivering a copy of the
executed Consent to Seller and Buyer.


5.3        Closing. The Closing shall take place on the Closing Date.


5.4        Conditions Precedent Favoring Buyer. In addition to any other
conditions precedent in favor of Buyer as may be expressly set forth elsewhere
in this Agreement, Buyer’s obligations under this Agreement are subject to the
timely fulfillment of the conditions set forth in this Section 5.4 on or before
the Closing Date, or such earlier date as is set forth below. Each condition may
be waived in whole or in part only, by written notice of such waiver from Buyer
to Seller, in Buyer’s sole and absolute discretion.


5.4.1    Seller performing and complying in all material respects with all of
the terms of this Agreement to be performed and complied with by Seller prior to
or at the Closing.


5.4.2    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained estoppel certificates (each a “Tenant Estoppel”) executed by
each of the Tenants under the Tenant Leases comprising eighty-five percent (85%)
of the leased space in the Improvements, and all Tenant leases over 2,500
rentable square feet. Each Tenant Estoppel shall be in a form substantially
similar to Exhibit “D” attached hereto, and in addition, no later than three (3)
Business Days prior to the date on which Seller intends to distribute the Tenant
Estoppels to the Tenants for their completion and execution, Seller shall
deliver the draft estoppel certificates to Buyer for Buyer’s review and
approval, which approval shall not be unreasonably withheld. Such Tenant
Estoppels shall be consistent with the respective Tenant Lease, shall not reveal
any default by Seller and/or Tenant, any right to offset rent by the tenant,




16

--------------------------------------------------------------------------------




or any claim of the same, be dated no earlier than thirty (30) days prior to
Closing and shall be otherwise reasonably acceptable to Buyer.


5.4.3    No later than five (5) Business Days prior to the Closing Date, and
only to the extent applicable, as determined by Buyer in its reasonable
discretion, Seller shall have obtained an estoppel certificate as to each
easement agreement (with the exception of standard utility easements),
restrictive covenant, declaration and/or reciprocal easement agreement of record
as to the Property, which estoppel certificates shall: (i) be executed by each
party entitled to enforce such document; (ii) confirm that such document is in
full force and effect, unmodified except as revealed by the Preliminary Report;
(iii) confirm that there are no defaults by the Seller and/or the Property under
such document; (iv) confirm that there are no outstanding sums owed by the
Seller and/or the Property; (v) confirm that there are no outstanding
construction or similar obligations of Seller and/or the Property; (vi) be dated
no earlier than thirty (30) days prior to Closing; and (vii) be otherwise
reasonably acceptable to Buyer. Seller shall use commercially reasonable efforts
to obtain the foregoing estoppel certificates.


5.4.4    On the Closing Date, all of the representations and warranties of
Seller set forth in Section 4.1 hereof shall be true, accurate and complete.


5.4.5    At Closing, the Title Company shall issue to Buyer an ALTA 2006
extended coverage Owner’s Policy of Title Insurance (“Title Policy”) insuring
Buyer’s fee simple title to the Land and Improvements, for the sum equal to the
Purchase Price, conforming to the Required Title Condition set forth in Section
2.2 above and containing such endorsements as Buyer shall have reasonably
required, provided that any such endorsements shall be obtained at Buyer’s sole
cost and expense.


5.4.6    There shall have been no material adverse change in the physical
condition of the Property from the end of the Due Diligence Period through the
Closing Date.


5.4.7    No later than the expiration of the Due Diligence Period, Seller shall
have obtained a written waiver from the Hospital of the ROFR/ROFO Rights in a
form reasonably acceptable to Buyer and the Title Company.


5.4.8    Buyer’s Board of Directors shall have approved the transaction as
contemplated in this Agreement during the Due Diligence Period.


The conditions set forth in this Section 5.4 are solely for the benefit of Buyer
and may be waived only by Buyer in writing, in Buyer’s sole and absolute
discretion. At all times Buyer has the right to waive any condition by giving
written notice of such waiver to Seller and Escrow Agent. Such waiver or waivers
must be in writing to Seller. In the event of a failure to satisfy the
conditions precedent set forth in this Section 5.4 or in the event that Buyer
believes, in good faith, that any condition will not be timely satisfied, Buyer,
as Buyer’s sole and absolute remedy, may terminate the entirety of this
Agreement upon written notice to Seller, in which event the entire Deposit shall
be promptly returned to Buyer and the parties shall have no further obligations,
except those which expressly survive termination of this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, in the
event of the failure of any condition set forth in this Section 5.4, if such
failure constitutes a breach or default of its


17

--------------------------------------------------------------------------------




covenants, representations or warranties, Buyer shall have those remedies
expressly set forth in this Agreement.


5.5        Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller as may be expressly set forth elsewhere
in this Agreement, Seller’s obligations under this Agreement are expressly
subject to the timely fulfillment of the conditions set forth in this
Section 5.5 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or part only by written notice of
such waiver from Seller to Buyer in Seller’s sole and absolute discretion.


5.5.1    Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing.


5.5.2    On the Closing Date, all of the representations of Buyer set forth in
this Agreement shall be materially true, accurate and complete.


5.6        Seller’s Deliveries. At the Closing or on the date otherwise
specified below, Seller shall deliver or cause to be delivered to Buyer, at
Seller’s sole expense, each of the following items:


5.6.1    A duly executed and acknowledged limited warranty deed (the “Deed”)
that conveys title to the Real Property and Improvements to Buyer and in
substantially the same form as Exhibit “E” attached hereto and that is otherwise
recordable in the jurisdiction where the Property is located.


5.6.2    Two (2) counterpart signatures to a bill of sale, assignment and
assumption of leases and contracts for the Property duly and originally executed
and acknowledged by Seller, in the form attached hereto as Exhibit “F”, which
shall transfer, convey, sell, assign and set over to Buyer all of Seller’s
right, title and interest in and to the: (i) Personal Property; (ii) Tenant
Leases; (iii) the Warranties and Permits; and (iv) any Contracts Buyer elects to
assume in accordance with the terms of this Agreement (the “Bill of Sale”).


5.6.3    Counterpart signatures to the Loan Assumption Documents in the number
required by the Existing Lender.


5.6.4    Originals of all Tenant Leases (and all amendments, if any).


5.6.5    All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each tenant, including all
applications, correspondence and credit reports.


5.6.6    A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.


5.6.7    A Tenant Notice (as defined below) for each Tenant Lease.


5.6.8    Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy


18

--------------------------------------------------------------------------------




relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in possession;
(iii) the status and capacity of Seller and the authority of the person or
persons who are executing the various documents on behalf of Seller in
connection with the sale of the Property; and/or (iv) any other matter
reasonably required to enable the Title Company to issue the Title Policy and
endorsements thereto.


5.6.9    Originals (to the extent existent) of all documents listed on attached
Exhibit C and otherwise set forth as exhibits to the Bill of Sale.


5.6.10    A duly executed Closing Statement (as defined below) reflecting the
adjustments and prorations required by this Agreement.


5.6.11    Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of the Seller and its respective constituent
owners and the due authority of, and execution and delivery by, any person or
persons who are executing any of the documents required in connection with the
sale of the Property.


5.6.12    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.


5.7        Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller the
following items:


5.7.1    Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and any prorations or credits required by this
Agreement) and Buyer’s share of all escrow costs and closing expenses.


5.7.2    Two (2) counterpart signatures to the Bill of Sale and a duly executed
Closing Statement.


5.7.3    Counterpart signatures to the Loan Assumption Documents in the number
required by the Existing Lender.


5.7.4    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.


5.7.5    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.


5.8        Costs, Prorations and Credits.


5.8.1    Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and, except as otherwise provided
herein, all documents required to settle the transaction contemplated hereby.
Except as otherwise provided herein, Buyer shall pay (i) all costs associated
with its investigation of the Property, including the cost of appraisals,
architectural, engineering, credit and environmental reports, (ii) all title


19

--------------------------------------------------------------------------------




insurance premiums for extended coverage under the Title Policy and any
endorsements to the Title Policy required by Buyer, and (iii) all recording
costs associated with the Deed. Seller shall pay (1) all transfer, assumption or
waiver fees associated with any association, declarant or easement holder that
holds any right in the Property, (2) all transfer taxes and documentary stamp
charges, (3) recording fees in connection with the removal of encumbrances, and
(4) the premium for the Title Policy. Buyer and Seller shall share equally the
cost of all escrow charges. Any and all other purchase and sale closing costs
shall be paid in accordance with the custom of the local jurisdiction in which
the Property is located.


5.8.2    Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this Section 5.8.2. For
purposes of calculating prorations, Buyer shall be deemed to be in title to the
Property, and therefore entitled to the income and responsible for the expenses,
for the entire day upon which the Closing occurs. Except as hereinafter
expressly provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed to the Closing
Date or the actual number of days in the month in which the Closing occurs and
the actual number of days elapsed in such month to the Closing Date, as
applicable.


(a)Rents. Buyer will receive a credit at Closing for all rents collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given Seller for accrued and unpaid rent or any other non-current sums due
from tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after the Closing
Date to collect any rent under the Tenant Leases which has accrued as of the
Closing Date; provided, however, Buyer shall not be obligated to sue any Tenants
or exercise any legal remedies under the Tenant Leases or to incur any expense
over and above its own regular collection expenses. All payments collected from
Tenants after the Closing Date shall first be applied to the month in which the
Closing occurs, then to any rent due to Buyer for the period after the Closing
Date and finally to any rent due to Seller for the periods prior to Closing
Date; provided, however, notwithstanding the foregoing, if Seller collects any
payments from Tenants after the Closing Date through its own collection efforts,
Seller may first apply such payments to rent due Seller for the period prior to
the Closing Date.


(b)CAM Expenses. To the extent that Tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charge(s)”), CAM Charges shall be prorated at Closing as of the Closing Date on
a lease-by-lease basis with each party being entitled to receive a portion of
the CAM Charges payable under each Tenant Lease for the CAM Lease Year (as
defined below) in which Closing occurs, which portion shall be equal to the
actual CAM Charges incurred during the party’s respective periods of ownership
of the Property during the CAM Lease Year. As used herein, the term “CAM Lease
Year” means the twelve (12) month period as to which annual CAM Charges are owed
under each Tenant Lease. Seller shall be responsible for the CAM Charges
reconciliation on a lease-by-lease basis for their ownership period within the
CAM Lease Year up to, but not including, the Closing Date. Buyer shall be
responsible for the CAM Charges reconciliation on a lease-by-lease basis for
their ownership period within the CAM Lease Year including the Closing Date. In
the


20

--------------------------------------------------------------------------------




event of any expenses, i.e. property taxes, where a proration was based upon an
estimate for the year of Closing, a post-closing “true up” will be performed for
the actual expense to determine Seller and Buyer obligation for their ownership
period for the year of Closing. Each party will be responsible for any CAM
Charges “true up” necessary to the extent that any Tenant Lease provides for a
“true up”.


(c)Property Taxes. All real property taxes for the year immediately preceding
the year of Closing that are payable in the year of Closing, and for years prior
thereto, shall be paid by Seller on or before the Closing. Real property taxes
for the year of Closing shall be prorated on the basis of the most recent
assessment and levy. If the most recent tax assessment and levy is not for the
current tax year, then the parties shall re-prorate within sixty (60) days of
the receipt of the tax assessment and levy for the current tax year. If after
the Closing there is any retroactive increase in the real or personal property
taxes or assessments imposed of the Property: (1) if such increase relates to
the tax year in which the Closing occurred, then such increase shall be prorated
by Seller and Buyer on a per diem basis based on their respective periods of
ownership during their period to which such increase applies, (2) if such
increase relates to any tax year subsequent to the tax year which the Closing
occurred, then such increase shall be the obligation of Buyer, and (3) if such
increase relates to any tax year prior to the tax year in which the Closing
occurred, then such increase shall be the obligation of Seller. Any and all
refunds, credits, claims or rights to appeal respecting the amount of any real
property taxes or other taxes or assessments charged in connection with the
Property for any period after Closing shall belong to Buyer following the
Closing, except that Seller shall be entitled to receive any refunds applicable
to the period prior to Closing to the extent that Seller initiated a contest
prior to Closing.


(d)Private Assessments. Payments due under any assessments imposed by private
covenant shall be prorated as of the Closing.


(e)Operating Expenses. All operating expenses (including all charges under the
Contracts and agreements assumed by Buyer) shall be prorated, and as to each
service provider, operating expenses payable or paid to such service provider in
respect to the billing period of such service provider in which the Closing
occurs (the “Current Billing Period”), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Closing
Date and the number of days in the Current Billing Period from and after the
Closing Date, and assuming that all charges are incurred uniformly during the
Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.


(f)Items Not Prorated. Seller and Buyer agree that (i) on the Closing Date, the
Property will not be subject to any financing arranged by Seller other than the
Loan; (ii) none of the insurance policies relating to the Property will be
assigned to Buyer and Buyer shall be responsible for arranging for its own
insurance as of the Closing Date; and (iii) utilities, including telephone,
electricity, water, and gas, shall be read on the Closing Date and Buyer shall
be responsible for all the necessary actions needed to arrange for utilities to
be transferred to the name of Buyer on the Closing Date, including the posting
of any required deposits and Seller shall be entitled to recover and retain from
the providers of such utilities any




21

--------------------------------------------------------------------------------




refunds or overpayments to the extent applicable to the period prior to the
Closing Date, and any utility deposits which it or its predecessors may have
posted. Accordingly, there will be no prorations for debt service, insurance or
utilities. In the event a meter reading is unavailable for any particular
utility, such utility shall be prorated in the manner provided in Section
5.8.2(e), supra.


(g)Other Items. All other items customarily prorated or required by any other
provision of this Agreement to be prorated or adjusted.


5.8.3    Credits.


(a)Security Deposits, Rent Concessions, Tenant Improvement Allowances and Other
Tenant Credits. The Buyer shall receive a credit at Closing from the Seller in
the amount of the sum of: (i) the tenant deposits under the Tenant Leases; (ii)
any and all rent concessions and/or rent abatements which related to the current
terms of the Tenant Leases and are unpaid, unapplied and/or unutilized; (iii)
any and all tenant improvement allowances which relate to the current terms of
the Tenant Leases and are unpaid, unapplied and/or unutilized; and (iv) the
cost, as estimated by the parties in their reasonable discretion, of any and all
non-monetary tenant inducement obligations of the Seller, as landlord or lessor
under the Tenant Leases, which relate to the current terms of the Tenant Leases
(e.g., painting and carpeting) and are unperformed.


(b)Leasing Commissions. The Buyer shall receive a credit at Closing from the
Seller in the amount of any and all leasing commissions which relate to the
current term of the Tenant Leases and are unpaid.


5.8.4    Calculation / Re-prorations.


The Escrow Agent shall prepare and deliver to Seller and Buyer no later than
three (3) Business Days prior to the Closing Date an estimated closing statement
which shall set forth all costs payable, and the prorations and credits provided
for in this Agreement. Seller shall prepare and deliver to Escrow Agent all such
information necessary in order for Escrow Agent to prepare and deliver the
closing statement to Seller and Buyer in accordance with the foregoing
provision. To the extent that Seller does not timely deliver this information to
Escrow Agent, Buyer shall have the right, but not the obligation, to extend the
Closing Date by the number of days Seller is delinquent in delivering such
information to Escrow Agent. Any item which cannot be finally prorated because
of the unavailability of information shall be tentatively prorated on the basis
of the best data then available and adjusted when the information is available
in accordance with this subsection. Buyer and Seller shall notify the Escrow
Agent and each other of any items which they dispute and the parties shall
attempt in good faith to reconcile any differences not later than one (1) day
before the Closing Date. The estimated closing statement as adjusted as
aforesaid and approved in writing by the parties shall be referred to therein as
the “Closing Statement”. If the prorations and credits made under the Closing
Statement shall prove to be incorrect or incomplete for any reason, then either
party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, within sixty (60) days after the
Closing Date except with respect to CAM Charges, taxes and assessments, in which
case such adjustment shall be made within sixty (60) days after the information
necessary




22

--------------------------------------------------------------------------------




to perform such adjustment is available), and if a party fails to request an
adjustment to the Closing Statement by a written notice delivered to the other
party within the applicable period set forth above (such notice to specify in
reasonable detail the items within the Closing Statement that such party desires
to adjust and the reasons for such adjustment), then the prorations and credits
set forth in the Closing Statement shall be binding and conclusive against such
party.


5.8.5    Loan Assumption. Buyer shall receive a credit at Closing in an amount
equal to the sum of the unpaid principal balance of the Loan, and any interest,
default interest, or other sum that is accrued, due and/or payable to Existing
Lender on the Closing Date. Seller shall receive a credit at Closing in an
amount equal to the sum of any and all Loan reserves that are transferred to
Buyer at Closing.


5.8.6    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.


5.8.7    Survival. The provisions of this Section 5.8 shall survive the Closing.


5.9        Distribution of Funds and Documents. At the Closing, Escrow Agent
shall do each of the following:


5.9.1    Payment of Encumbrances. Pay the amount of those monetary liens that
are not permitted as part of the Required Title Condition, utilizing proceeds of
the Purchase Price to which Seller shall be entitled upon Closing and funds (if
any) deposited in Escrow by Seller.


5.9.2    Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; (iii) a copy
of each recorded document, conformed to show the recording data thereon, to each
party; and (iv) a fully executed original of each other closing document.


5.9.3    Distribution of Funds. Deliver (i) to Seller, or order, the cash
portion of the Purchase Price, adjusted for prorations, charges and other
credits and debits provided for herein; and (ii) to Buyer, or order, any excess
funds delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions for Seller and
Buyer; if no instructions are given, Escrow Agent shall deliver such funds by
Escrow Agent’s check via overnight courier (or as otherwise requested by the
intended recipient) to the appropriate party at the address set forth for notice
in this Agreement.


5.10        Completion of Documents. Escrow Agent is authorized to insert the
date of Closing and otherwise to complete the documents deposited in Escrow,
where appropriate and consistent with this Agreement.


5.11        Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Seller at the Closing, subject only to the Tenant Leases
and rights arising under the matters set forth in the Preliminary Report and
permitted as part of the Required Title Condition. Seller and Buyer covenant and
agree to execute at Closing a written notice of the


23

--------------------------------------------------------------------------------




acquisition of the Property by Buyer, in sufficient copies for transmittal to
each Tenant affected by the sale and purchase of the Property and properly
addressed to each Tenant. Such notice shall be prepared by Seller, at Seller’s
sole cost and expense, and approved by Buyer, in its reasonable discretion, and
shall notify the Tenant of the sale and transfer and shall contain appropriate
instructions relating to the payment of future rentals, the giving of future
notices and other matters reasonably required by Buyer or required by law (each,
a “Tenant Notice”). Unless a different procedure is required by applicable law,
in which event such law shall be controlling, Seller agrees to transmit or
otherwise deliver such letters to the tenants under the Tenant Leases promptly
after the Closing.


5.12        Escrow Funds. At the Closing, Seller, Buyer and Escrow Agent shall
execute and deliver an Escrow Agreement in the form attached hereto as Exhibit
“J” (the “Escrow Agreement”) pursuant to which One Hundred Thousand and NO/100s
Dollars ($100,000.00) of the Purchase Price (the “Escrow Holdback Amount”) shall
be held by Escrow Agent after the Closing until the expiration of Seller’s
Representation, Warranty and Covenant Survival Period as defined in Article 4,
supra, in an interest-bearing account (interest to be for the benefit of
Seller), to serve as the source of payment for any post-Closing claims by Buyer
against Seller. All obligations, liabilities and indemnities that may be
asserted or claimed by Buyer against Seller under this Agreement shall be
asserted, if at all, no later than prior to expiration of Seller’s
Representation, Warranty and Covenant Survival Period and all such claims in the
aggregate shall be capped at (and in no circumstances shall exceed) the Escrow
Holdback Amount, said amount being the full and absolute cap of liability
against Seller for any and all post-Closing claims by Buyer against Seller. The
foregoing limitations on claims and cap on liability shall not apply to
instances of intentional fraud or willful misconduct committed by Seller.


ARTICLE 6
TERMINATION AND DEFAULT


6.1        Buyer Default. If the sale contemplated hereby is not consummated
because of a default by Buyer in its obligation to purchase the Property in
accordance with the terms of this Agreement after Seller has performed or
tendered performance of all of its material obligations in accordance with this
Agreement, then, upon written notice from Seller to Buyer: (i) this Agreement
shall terminate; (ii) the Deposit shall be paid to and retained by Seller as
liquidated damages; and (iii) Seller and Buyer shall have no further obligations
to each other, except those which survive the termination of this Agreement.
Buyer and Seller acknowledge that the damages to Seller in the event of such a
breach of this Agreement by Buyer would be difficult or impossible to determine,
that the amount of the Deposit represents the parties’ best and most accurate
estimate of the damages that would be suffered by Seller if the transaction
should fail to close and that such estimate is reasonable under the
circumstances existing as of the date of this Agreement and under the
circumstances that Seller and Buyer reasonably anticipate would exist at the
time of such default. Buyer and Seller agree that Seller’s right to retain the
Deposit shall be Seller’s sole remedy, at law and in equity, for Buyer’s failure
to purchase the Property in accordance with the terms of this Agreement after
Seller has performed. Seller hereby waives any right to an action to
specifically enforce the purchase of the Property. Nothing herein shall limit,
or be interpreted to limit in any manner whatsoever: (i) Buyer’s indemnity
obligations pursuant to this Agreement; or (ii) Seller’s right to enforce or
seek


24

--------------------------------------------------------------------------------




damages against Buyer for breach of any covenant of Buyer pursuant to this
Agreement, except for an action to specifically enforce purchase of the
Property; (iii) Seller’s right to receive reimbursement of attorneys’ fees
pursuant to Section 9.8, infra; or (iv) Seller’s right to waive any of Buyer’s
obligations under this Agreement to be performed after Closing, or Seller’s
right to enforce those obligations.     


6.2        Seller’s Default. If Seller fails to perform any of its obligations
or is otherwise in default hereunder, breaches a representation or warranty, or
willfully causes the failure of a condition precedent pursuant to Section 5.4
hereof (as applicable, a “Seller Default”), Buyer, as its sole and exclusive
remedies shall have the right to elect, in its sole and absolute discretion to:


6.2.1    If prior to Closing, waive such failure and proceed to the Closing with
no reduction in the Purchase Price;


6.2.2    If prior to Closing, maintain an action for specific performance to
cause Seller to convey the Property to Buyer pursuant to the terms and
conditions of this Agreement or file an action for injunctive relief; or


6.2.3    If prior to Closing, terminate this Agreement in its entirety by notice
to Seller to that effect, in which event the parties hereto shall have no
further obligations hereunder, except those which survive termination and to
recover the full amount of the Deposit. In the event Seller’s default under this
Section 6.2 is the result of intentional fraud or willful misconduct committed
by Seller and Buyer elects to terminate the Agreement pursuant to this Section
6.2.3, then Buyer shall additionally be entitled to receive a reimbursement of
Buyer’s actually incurred, out-of-pocket costs, including reasonable attorneys’
fees, in conjunction with this Agreement up to a cap of Eighty Thousand and
NO/100s Dollars ($80,000.00).


6.2.4    Nothing in this Article 6 shall limit Buyer’s right to receive
reimbursement for attorney’s fees pursuant to Section 9.8 below in connection
with any legal proceedings instituted by either party or Escrow Agent with
respect to the enforcement of this Agreement, nor waive or affect Seller’s
indemnity obligations under this Agreement or Buyer’s rights to enforce those
indemnity obligations, nor waive or affect any of Seller’s other obligations
under this Agreement to be performed after the Closing or Buyer’s rights to
enforce those obligations, subject to as expressly in accordance with the terms
of this Agreement.


6.2.5    Notwithstanding anything to the contrary contained in this Agreement,
Buyer shall not be required to fund the balance of the Purchase Price in order
to enforce any of its remedies under this Agreement. This Section 6.2 shall
survive the Closing or earlier termination of this Agreement.


ARTICLE 7
CASUALTY DAMAGE OR CONDEMNATION


7.1        Casualty. If the Property is damaged by casualty prior to the Closing
and either (i) the casualty results in loss or damage in an amount valued
greater than One Hundred Fifty Thousand and NO/100s Dollars ($150,000.00); or
(ii) the nature of such casualty results in a circumstance whereby a Tenant
under the Tenant Leases may terminate its Tenant


25

--------------------------------------------------------------------------------




Lease or receive a rent abatement, then Buyer, in its sole and absolute
discretion, shall have the sole option to elect either to:


(a)acquire the Property as is (without reduction in the Purchase Price), plus an
assignment from Seller without recourse or credit of any insurance proceeds
payable by virtue of such loss or damage plus a credit for any deductible under
said policy and any uninsured loss. If the casualty is uninsured, Buyer shall
receive a credit for the uninsured loss; or


(b)terminate the entirety of this Agreement upon written notice to Seller, in
which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement.


Such right must be exercised within ninety (90) days from earlier of the date
Seller provides Buyer with notice of the loss of the event giving rise to such
right or the date of Buyer’s knowledge of the casualty. If Buyer fails to
provide notice of an election, then Buyer shall have been deemed to elect
Section 7.1(b) above. Notwithstanding anything set forth herein to the contrary,
if Seller is in default or breach at the time of any such termination, Seller
shall remain liable for breach or default as otherwise set forth in this
Agreement.


7.2        Condemnation. In the event that a condemnation proceeding shall be
initiated against, or a bona fide threat of condemnation is made against, any
portion of the Property prior to the Closing, then Buyer, in Buyer’s sole and
absolute discretion, may elect either to:


(a)terminate the entirety of this Agreement upon written notice to Seller, in
which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement; or


(b)close the transaction contemplated by this Agreement.


Notwithstanding the foregoing, if Seller is in default or breach at the time of
any such termination, Seller shall remain liable for breach or default as
otherwise set forth in this Agreement. If Buyer elects to proceed under
Section 7.2(b), Buyer shall purchase the Property in accordance with the terms
hereof (without reduction in the Purchase Price) and Seller shall assign to
Buyer at Closing all condemnation proceeds payable as a result of such
condemnation. Buyer shall be deemed to have elected to proceed under
Section 7.2(a) unless, within ninety (90) days from the earlier of written
notice of the condemnation or Buyer’s knowledge thereof, Buyer provides Seller
with written notice that Buyer elects to proceed under Section 7.2(b).


ARTICLE 8
REAL ESTATE COMMISSION


Buyer and Seller each represent to the other that no broker’s or real estate
commissions or other finder’s fees, other than a commission payable by Seller to
Paragon Property Management Services, LLC (the “Broker”), are or shall be due in
respect to this transaction by reason of any agreement made or which may be
alleged to have been made by Buyer or Seller.




26

--------------------------------------------------------------------------------




At Closing, Seller shall pay all commissions and fees owed to the Broker
pursuant to Seller’s separate agreement with the Broker. Each party agrees to
indemnify and hold harmless the other from and against any and all claims,
demands or the cost or expense thereof, including reasonable attorneys’ fees,
arising out of any broker’s commission, fee or other compensation due or alleged
to be due in connection with the transactions contemplated by this Agreement
based upon an agreement alleged to have been made or other action alleged to
have been taken by the indemnifying party.


ARTICLE 9
MISCELLANEOUS


9.1        Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes the entire agreement between the parties hereto with respect to the
transactions contemplated herein, and it supersedes all prior discussions,
understandings or agreements between the parties. Any and all exhibits and/or
schedules attached hereto are a part of this Agreement and are incorporated
herein by reference. The parties acknowledge and agree that there are no third
party beneficiaries of this Agreement other than Seller’s Indemnified Parties
and Buyer’s Indemnified Parties.


9.2        Binding On Successors and Assigns. Subject to Section 9.3, infra,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


9.3        Assignment by Buyer. Buyer shall not have the right to assign this
Agreement to any third party or parties without the express written consent of
Seller, which shall not be unreasonably withheld, conditioned or delayed,
provided, however, that any such assignment shall not relieve Buyer of its
liabilities and obligations hereunder. Buyer shall have the right, without the
consent of Seller, to assign this Agreement to any affiliate or entity under
common control with Buyer.


9.4        Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Buyer of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.


9.5        Governing Law. This Agreement shall be governed by and construed
under the internal laws of the State where the Real Property is located without
regard to the principles of conflicts of law.


9.6        Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Originals transmitted by facsimile or electronic mail shall
be considered original in all respects.


9.7        Notices. All notices, demands and other communications of any type
given by any party hereunder, whether required by this Agreement or in any way
related to the


27

--------------------------------------------------------------------------------




transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Section 9.7. All notices shall be in
writing and shall be delivered: (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received: (1) if by courier, upon
delivery or refusal of same; (2) if by Federal Express or other nationally
recognized overnight delivery service, the Business Day following deposit; (3)
if by facsimile, upon confirmation of transmission; and (4) immediately
following e-mail transmission. Any notice received on a non-business day or
after 5:00 p.m. Pacific Time on a Business Day shall be deemed received on the
next business day. Notices shall be given to the following addresses:


To Seller:
6700 N. Rochester, LLC

Rochester Hills, MI 48306
Attn: Stacey Richardson            


And with a copy to:
Kalas Kadian, P.L.C.

Attn: Mark H. Kadian, Esq.
Phone: (248) 731-7243
Facsimile: (248) 792-6376
Email: mark@kalkad.com


And with a copy to:
Curtis Burstein

c/o ETKiN
29100 Northwestern Highway, Ste. 200
Southfield, MI 48034
Ph: (248) 358-0800/Fax: (248) 358-2180
E-Mail: cburstein@etkinllc.com


To Buyer:
GAHC4 Rochester Hills MI MOB, LLC

c/o American Healthcare Investors, LLC
18191 Von Karman Avenue, Suite 300 Irvine, CA 92612
Attn: Danny Prosky
Phone: (949) 270-9201
E-mail: DProsky@ahinvestors.com


And with a copy to:
Moran, Reeves & Conn PC

100 Shockoe Slip, 4th Floor
Richmond, Virginia 23219    
Attn: Joseph J. McQuade
Telephone: (804) 864-4812
Facsimile: (804) 421-6251
E-mail: jmcquade@moranreevesconn.com




28

--------------------------------------------------------------------------------




Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.


9.8        Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover subject to the express provisions of this Agreement,
including as relates to the capping and limitations on recovery, reasonable
costs and expenses including, without limitation, reasonable attorneys’ fees and
expenses, whether at the investigative, pretrial, trial or appellate level. The
prevailing party shall be determined by the court based upon an assessment of
which party’s major arguments or position prevailed.


9.9        IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow
Agent shall act as “the person responsible for closing” the transaction which is
the subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.


9.10        Time Periods. If the time for performance of any obligation
hereunder expires on a day that is not a Business Day, the time for performance
shall be extended to the next Business Day.


9.11        Modification of Agreement. No modification of this Agreement shall
be deemed effective unless in writing and signed by the party against whom
enforcement is sought.


9.12        Survival of Provisions After Closing.  Except for those covenants or
other terms that have expressly limited survival periods, any provisions of this
Agreement that require observance or performance after the Closing Date shall
continue in force and effect following the Closing Date.


9.13        Further Instruments. Each party, promptly upon the request of the
other, shall execute and have acknowledged and delivered to the other or to the
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.


9.14        Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word




29

--------------------------------------------------------------------------------




“including” shall not be restrictive and shall be interpreted as if followed by
the words “without limitation.”


9.15        Business Day. As used herein, the term “Business Day” means any day
other than Saturday, Sunday and any day which is a legal holiday in the State
where the Real Property is located.


9.16        Construction of Agreement. This Agreement shall not be construed
more strictly against one party than against the other merely by virtue of the
fact that it may have been prepared primarily by counsel for one of the parties,
it being recognized that both Buyer and Seller have contributed substantially
and materially to the preparation of this Agreement.


9.17        Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. However, if any provision in this Agreement
is found by a court of law to be in violation of any applicable local, state or
federal law, statute, ordinance, administrative or judicial decision, or public
policy, or if in any other respect such a court declares any such provision to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of all parties hereto that, consistent with and with a view towards
preserving the economic and legal arrangements among the parties hereto as
expressed in this Agreement, such provision shall be given force and effect to
the fullest possible extent, and that the remainder of this Agreement shall be
construed as if such illegal, invalid, unlawful, void or unenforceable provision
were not contained herein, and that the rights, obligations and interests of the
parties under the remainder of this Agreement shall continue in full force and
effect.


9.18        Exclusivity. From and after the Effective Date, Seller and its
respective agents, representatives and employees shall immediately cease all
marketing of the Property until such time as this Agreement is terminated and
Seller shall not directly or indirectly make, accept, negotiate, entertain or
otherwise pursue any offers for the sale of the Property.


9.19        Section 1031 Exchange. Either party may consummate the purchase or
sale of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by its agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Seller agrees, upon request of Buyer to “direct deed” for
actual interests in the Property to designees of Buyer.




30

--------------------------------------------------------------------------------




9.20        Buyer’s Disclosures. Seller acknowledges that it is Buyer’s
intention that the ultimate acquirer be a subsidiary of a corporation that is or
intends to qualify as a real estate investment trust and that, as such, it is
subject to certain filing and reporting requirements in accordance with federal
laws and regulations, including but not limited to, regulations promulgated by
the Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.




[Remainder of page intentionally left blank; signatures to follow on next
pages.]


31

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


SELLER:
6700 N. ROCHESTER, LLC,
a Michigan limited liability company
 
 
By:
/s/ Stacy K. Richards, MD
Name:
Stacy K. Richards, MD
Its:
Member





































[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]


32

--------------------------------------------------------------------------------




BUYER:


GAHC4 ROCHESTER HILLS MI MOB, LLC,
a Delaware limited liability company


By:
Griffin-American Healthcare REIT IV Holdings,

LP, Its Sole Member


By:
Griffin-American Healthcare REIT IV, Inc.,

a Maryland corporation,
Its General Partner




By:
/s/ Danny Prosky
Name:
Danny Prosky
Title:
President and Chief Operating Officer

















[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]


33

--------------------------------------------------------------------------------




CONSENT OF ESCROW AGENT
The undersigned Escrow Agent hereby agrees to (a) accept the foregoing
Agreement, (b) be Escrow Agent under said Agreement and (c) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until said Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.
DATED:
June 22, 2016
CHICAGO TITLE INSURANCE COMPANY
 
 
 
 
 
 
By:
/s/ Shannon Bright
 
 
Name:
Shannon Bright
 
 
Its:
Escrow Officer







[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]






34